Citation Nr: 0304400	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  00-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, WH, RC


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to December 
1974.  

Thus matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating determination 
of the Montgomery Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to service 
connection for residuals of hepatitis, a back disorder, and 
hearing loss.  

The veteran, his cousin, and a friend provided oral testimony 
before the undersigned Veteran's Law Judge at the RO in April 
2001, a transcript of which has been associated with the 
claims file.

In June 2001 the Board denied entitlement to service 
connection for hearing loss, and remanded the case to the RO 
for further development and adjudicative actions with respect 
to the claims of service connection for hepatitis and a back 
disorder.

In September 2002 the RO most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The probative, competent evidence does not establish that 
any current low back disorder is linked to service on any 
basis.

2.  The probative, competent evidence does not establish that 
any current hepatitis is linked to service on any basis.



CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service; nor may osteoarthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

2.  Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.156, 3.159).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the December 1998 rating 
determination, the October 1999 SOC, and the January 2000, 
August 2000, and September 2002 SSOCs informed the appellant 
of the information and evidence needed to substantiate this 
claim.  Furthermore, in a July 2001 letter, the RO informed 
the veteran of the VCAA.  

It specifically notified the veteran of VA's duty to notify 
him about his claim, VA's duty to assist him in obtaining 
evidence, what the evidence had to show to establish 
entitlement, what additional evidence was still needed from 
the veteran, what the veteran could do to help with his 
claim, where the veteran could send the information, and 
where to contact VA if he had any questions.  See Quartuccio, 
supra.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded a VA 
examination.  The veteran also appeared at a hearing before 
the undersigned Veterans Law Judge.  Furthermore, following 
the hearing, this matter was remanded by the Board in June 
2001 for further development to include additional 
examinations for the issues on appeal.  The RO attempted to 
set up several examinations for the veteran for which he 
never reported.  VA has met all VCAA duties.




In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

If not shown during service, service connection may be 
granted for osteoarthritis if manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Governing regulation provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

The veteran has not submitted any reason for his failure to 
appear at his scheduled June 2002 VA examinations.  
Therefore, there is no good cause for his failure to appear.  
The claim will be considered based on the evidence of record.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Low Back

Factual Background

A review of the veteran's service medical record demonstrates 
he was seen with complaints of back strain on July 15, 1972.  
At the time of a July 17, 1972, visit, the veteran reported 
that he had hurt his back in a wreck.  

At the time of a July 20, 1972, orthopedic visit, the veteran 
stated that he had been in an automobile accident two years 
earlier and that he had developed back pain after doing 
manual labor in the past year.  He noted that he had recently 
jumped out of his bunk and had had a recurrence of pain with 
radiation.  

Physical examination performed at that time revealed 
tenderness over the paraspinous muscles with somewhat limited 
range of motion.  X-rays revealed a possible old fracture of 
the 10th and 11th ribs with no other abnormalities.  It was 
the examiner's impression that the veteran had a muscular 
spasm reaction.  

In February 1973, the veteran was seen with symptoms of a 
back strain.  In November 1973, he was seen with complaints 
of back pain.  He reported that he had been in an auto 
accident seven days earlier.  It was the examiner's 
impression that he had a lumbosacral strain.  He was still 
complaining of back pain at the time of December 1973 visits.  
There were no further complaints of back pain.  

At the time of the December 1974 service separation 
examination, normal findings were reported for the veteran's 
spine and lower extremities.  On his report of medical 
history, he did not indicate that he was having any back 
trouble.  

In December 1997, the veteran requested service connection 
for a back disorder.  

Treatment records obtained in conjunction with the veteran's 
claim demonstrate that a December 1997 computerized 
tomographic (CT) scan of the lumbar spine revealed a disc 
bulge at L5-S1.  

In June 1998, the veteran was afforded a VA examination.  He 
reported that he had injured his back getting out of a bunk 
during basic training.  He further noted that he again 
injured his back six months later almost the same way.  He 
stated that he was given one to two weeks of therapy.  He 
reported that his back had continued to hurt since that time 
and that it worsened each year.  He stated that he quit 
mentioning he had back problems on job applications because 
they would deny him employment.  He noted that he had pain 
with excessive activity and that it was alleviated by the use 
of heat and Tylenol.  A diagnosis of degenerative joint 
disease, lumbosacral spine, with loss of function due to 
pain, was rendered.  

At the time of his April 2001 hearing before the undersigned 
Veteran's Law Judge, the veteran testified that he did not 
have a problem with his back prior to entering service.  He 
stated that he was involved in an automobile accident 
inservice which resulted in an injury to his back and 
subsequent physical therapy.  He also noted that he injured 
his back when jumping out of his bunk bed.  He reported that 
he did not receive any treatment in the years following 
service.  



He also testified that he had sustained an injury to his neck 
area prior to entering service and that it did not involve 
his low back at that time.  He indicated that he started 
having problems with his back following the bunk incident.  
Mr. WH testified that the veteran complained about his back a 
lot.  

In June 2001, the Board remanded this matter for additional 
development.  The development included scheduling the veteran 
for a VA orthopedic examination to ascertain the nature and 
etiology of any back disorder(s) which might be present.  The 
examiner was requested to review the veteran's complete 
military and medical history (including the reference to a 
pre-service back injury and an inservice back injury), and 
answer the following questions:

(a) Did the veteran have a current back disorder(s), and if 
so, what was its nature?

(b) Was it at least as likely as not that any current back 
injury disability was incurred during with the veteran's 
military service?

If it was found that the current back disability was not 
first manifested in service (i.e., existed prior to service), 
then was it at least as likely as not that such back 
disability was aggravated (i.e. progressed at a greater rate 
than normally expected according to accepted medical 
authority) during his military service?  The examiner was 
also requested to determine whether the in-service 
manifestations of the pre-existing back disability were due 
to the natural progression of the injury (if it is defined as 
a disease), or were temporary or intermittent flare-ups that 
did not result in a worsening of the underlying condition.

The veteran was scheduled for VA examinations on several 
occasions in mid 2002.  He failed to report for any of 
examinations and to date, neither he nor his representative 
have given any reason for his failure to report.  


Analysis

Service connection is not warranted for a low back disorder.  
While the veteran was seen with complaints of back problems 
on several occasions during service, there were no complaints 
or findings of back problems from December 1973 to the time 
of separation from service.  Moreover, at the time of the 
December 1974 service discharge examination, normal findings 
were reported for the spine and lower extremities.  The 
veteran also did not report that he was having problems with 
his back on his December 1974 report of medical history.  He 
has also testified that he did not receive treatment for his 
back in the years following service. 

The Board further notes the veteran's belief that his current 
low back disorder began inservice.  The Board accepts as 
credible the appellant's statements with respect to his 
current back disorder.  We note that the appellant is 
competent to report such symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, as a lay person, he is not competent to 
offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
Likewise, his friends are also not competent to render an 
opinion as to the etiology of his current low back disorder.  
Moreover, there has been no objective medical opinion 
rendered linking any current low back disorder to the 
veteran's period of service.  

While examinations scheduled in 2002 may have provided the 
necessary medical opinion, the veteran failed to report 
therefore and has not shown good cause for not reporting.

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating to the onset of his back 
pain and continuous pain resulting therefrom, are in conflict 
with the service medical records, the service discharge 
examination, and the December 1974 report of medical history.  
Additionally, the veteran has denied post service treatment 
for his back symptoms over many years.  The objective medical 
evidence is more probative than the veteran's more recent 
assertions of continuous symptoms since service.  
Furthermore, as noted above, there is no competent medical 
opinion linking the veteran's current low back disorder to 
service on any basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.


Hepatitis

Factual Background

A review of the veteran's service medical records 
demonstrates that he was hospitalized on November 4, 1974, 
for left-sided upper quadrant abdominal pain.  He had also 
been experiencing the onset of icterus, dark urine, and 
alcoholic stools four weeks prior to admission.  He was 
cautioned about the excessive use of alcohol or drugs for the 
next year to allow for a complete healing of his liver.  He 
was discharged from the hospital on November 25, 1974, with a 
diagnosis of viral hepatitis.  

On his December 1974 report of medical history, the veteran 
indicated that he had been diagnosed with hepatitis.  

In December 1997, the veteran requested service connection 
for hepatitis.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim reveal that he was admitted to Stringfellow 
Medical Hospital in October 1992 with an admitting diagnosis 
of hepatitis vaccine reaction.  He was noted to have been 
working with the dialysis unit and to have developed some low 
grade fever 3-4 days prior to admission and approximately one 
week following his initial dose of Hepatovax.  


The report noted some conflicting history regarding IV drug 
abuse many years ago but no history of current IV abuse or 
alcohol ingestion.  The examiner observed that the veteran's 
symptoms were quite classical for acute hepatitis.  The 
report indicated that as far as was known, the veteran's 
initial test for hepatitis B and HIV were negative prior to 
his employment at the Dialysis center.  Final diagnoses of 
Hepatitis vaccine reaction, acute; Hepatitis C; and probable 
old Hepatitis B, were rendered.  

At the time of an April 1997 hospitalization, the veteran was 
again diagnosed as having Hepatitis C.

In June 1998, the veteran was afforded a VA examination.  He 
reported that he had not drunk or smoked for the past three 
years.  He indicated that he had been drinking heavily at the 
time he was discharged from the service.  He was noted to 
have spent a month in the hospital while inservice with a 
diagnosis of Hepatitis C.  Diagnoses of chronic Hepatitis C, 
essential hypertension, and chronic constipation, were 
rendered.  

At the time of his April 2001 hearing before the undersigned 
Veteran's Law Judge, the veteran reported that while in the 
service, his urine became dark.  He stated that he was 
admitted to the hospital where he remained for three weeks.  
He testified that he was told that he had viral hepatitis.  
He noted that he had been told that it was hepatitis C.  He 
also reported that he became infected with hepatitis B while 
working at the Kidney Clinic.  He stated that when the B 
became mixed with the C he became sick.  

In June 2001, the Board remanded this matter for additional 
development, including a VA examination to ascertain the 
nature and etiology of his current hepatitis.  The examiner 
was requested to answer the following questions: 

Did the veteran have a current hepatitis disability, and if 
so, what was its nature? The examiner was requested to 
determine whether the veteran had hepatitis B and/or 
hepatitis C, and was to perform tests necessary to make such 
a determination.

He was also requested to indicate whether it was at least as 
likely as not that any current hepatitis disability was 
incurred during the veteran's military service?

In answering this question the examiner was to discuss the 
veteran's history of any risk factors (both in-service and 
post-service) for hepatitis to which he had been exposed.  In 
particular, the examiner was to discuss the relationship of 
the veteran's history of drug use and other risk factors, if 
any, to his current hepatitis disability.

In conjunction with the Board remand, the veteran was 
scheduled for a VA examination on June 25, 2002.  The veteran 
failed to report for the examination and to date neither he 
nor his representative have given any reason for his failure 
to report.  


Analysis

Service connection is not warranted for hepatitis.  The Board 
notes that the veteran was found to have viral hepatitis 
inservice, and was found to have a Hepatitis vaccine 
reaction, acute; Hepatitis C; and old hepatitis B at the time 
of his October 1992 hospitalization, and to have chronic 
hepatitis C at the time of his June 1998 VA examination. 

The Board further notes the veteran's belief that any current 
hepatitis that he may have began inservice.  The Board 
accepts as credible the appellant's statements with respect 
to his current hepatitis symptoms.  The Board notes that the 
appellant is competent to report such symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  

However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Likewise, his 
friends are also not competent to render an opinion as to the 
etiology of current hepatitis.  Moreover, there has been no 
objective medical opinion rendered linking any current 
hepatitis to the veteran's period of service.  

While the examinations scheduled in 2002 may have provided 
the necessary medical opinion, the veteran failed to report 
for the examinations and has not shown good cause for not 
reporting.  

The Board is sympathetic to the veteran's beliefs; however, 
the evidence does not show that any current hepatitis is 
related to the veteran's period of service.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for hepatitis is denied.  



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

